Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Donald Allen Crump, Appellant                         Appeal from the 78th District Court of
                                                      Wichita County, Texas (Tr. Ct. No. 51,822-
No. 06-14-00011-CR        v.                          B). Opinion delivered by Chief Justice
                                                      Morriss, Justice Carter and Justice Moseley
The State of Texas, Appellee                          participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant, Donald Allen Crump, has adequately indicated his inability to
pay costs of appeal. Therefore, we waive payment of costs.



                                                      RENDERED APRIL 11, 2014
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk